DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 3 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 25, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 9, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, the limitation, “wherein a capacitance on the first electrode of each of the touch units is 0.8pF to 1.5pF, and a capacitance on the second electrode is 0.8pF to 1.5pF” renders the scope of the claim unclear.  Namely, it is unclear what applicant means by “a capacitance on” the first or second electrode.   Namely, a capacitance is generally the measurement across an insulator separating two electrode or metal layers.  For examination purposes, it is presumed this is referring to a sum of the capacitances between the first and second electrodes and between the parasitic capacitance between the electrodes and the display panel (see e.g. paragraph [0060] of applicant’s originally filed specification).
Similar arguments apply to claims 8 and 18.
Claims 9 and 19 depend from claims 8 and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hashida (WO 2014/115831, of which an English translation is attached).
In regard to claim 1, Hashida discloses a touch panel, comprising (see e.g. Figures 1 and 7): 
a liquid crystal panel 20, comprising: 
a first substrate 22 and a second substrate 26; 
23, disposed between the first substrate 22 and the second substrate 26; and 
a liquid crystal layer 24, disposed between the first substrate 22 and the second substrate 26; 
a first polarizer 21, disposed on the first substrate 22; 
a touch device 31, comprising a plurality of touch units, and disposed on the second substrate 26, wherein a width of each of the touch units in a first extending direction is X, a width of each of the touch units in a second extending direction is Y, an area of each of the touch units perpendicularly projected on the second substrate is A and each of the touch units comprises: 
a first electrode 41, extending along the first extending direction, and comprising two of first touch electrodes electrically connected to each other, wherein each of the first touch electrodes has a first deviation amount in the second extending direction,
a second electrode 51, extending along the second extending direction, and 2Customer No.: 31561Docket No.: 091868-US-PAApplication No.: 16/729,510comprising two of second touch electrodes electrically connected to each other, wherein each of the second touch electrodes has a second deviation amount in the first extending direction,
wherein the two of the second touch electrodes and the two of the first touch electrodes have four overlapping points (see e.g. Figures 1 and 7),
a second polarizer 27, disposed on the touch units (i.e. on the bottom in Figure 1).
Hashida fails to explicitly disclose
the first deviation amount is greater than 0 and less than 0.2Y, wherein an area of the first electrode perpendicularly projected on the second substrate is approximately 0.07A to 0.25A; and

However, one of ordinary skill in the art would recognize utilizing the first deviation amount is greater than 0 and less than 0.2Y, wherein an area of the first electrode perpendicularly projected on the second substrate is approximately 0.07A to 0.25A; and the second deviation amount is greater than 0 and less than 0.2X, wherein an area of the second electrode perpendicularly projected on the second substrate is approximately 0.07A to 0.25A, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hashida with the first deviation amount is greater than 0 and less than 0.2Y, wherein an area of the first electrode perpendicularly projected on the second substrate is approximately 0.07A to 0.25A; and the second deviation amount is greater than 0 and less than 0.2X, wherein an area of the second electrode perpendicularly projected on the second substrate is approximately 0.07A to 0.25A.
	Doing so would allow a reduced area of the substrate being occupied by the touch electrodes, which allows for a reduced parasitic capacity.  Further, optimizing the deviation of the electrodes would allow for overlap with pixel regions without creating interference fringes.
In regard to claim 4, Hashida discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a capacitance on the first electrode of each of the touch units is 0.8pF to 1.5pF, and a capacitance on the second electrode is 0.8pF to 1.5pF.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hashida with wherein a capacitance on the first electrode of each of the touch units is 0.8pF to 1.5pF, and a capacitance on the second electrode is 0.8pF to 1.5pF.
Doing so would provide a minimized background capacitance which allows more accurate detection of a touch action on the display device.
In regard to claim 5, Hashida discloses the limitations as applied to claim 1 above, but fails to disclose
wherein on each of the first touch electrodes, a distance between adjacent two of the overlapping points is 0.4X to 0.6X.
However, one of ordinary skill in the art would recognize utilizing wherein on each of the first touch electrodes, a distance between adjacent two of the overlapping points is 0.4X to 0.6X, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hashida with wherein on each of the first touch electrodes, a distance between adjacent two of the overlapping points is 0.4X to 0.6X.

In regard to claim 6, Hashida discloses the limitations as applied to claim 1 above, but fails to disclose
wherein on each of the second touch electrodes, a distance between adjacent two of the overlapping points is 0.4Y3Customer No.: 31561 Docket No.: 091868-US-PAApplication No.: 16/729,510 to 0.6Y.
However, one of ordinary skill in the art would recognize utilizing wherein on each of the second touch electrodes, a distance between adjacent two of the overlapping points is 0.4Y3Customer No.: 31561 Docket No.: 091868-US-PAApplication No.: 16/729,510to 0.6Y, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hashida with wherein on each of the second touch electrodes, a distance between adjacent two of the overlapping points is 0.4Y 3Customer No.: 31561Docket No.: 091868-US-PAApplication No.: 16/729,510to 0.6Y.
Doing so would provide a mesh structure of the touch electrodes that allows for a sensitive detection of a touch action on the panel.
In regard to claim to claim 7, Hashida discloses the limitations as applied to claim 1 above, but fails to disclose
wherein X is 3mm to 6mm, and Y is 3mm to 6mm.
However, one of ordinary skill in the art would recognize utilizing wherein X is 3mm to 6mm, and Y is 3mm to 6mm, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

Doing so would provide a mesh structure of the touch electrodes that allows for a sensitive detection of a touch action on the panel.

Claims 2, 11, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hashida (WO 2014/115831) in view of Geaghan (US 2010/0028811 A1).
In regard to claim 2, Hashida discloses the limitations as applied to claim 1 above, but fails to disclose
wherein a capacitance between the first electrode and the second electrode of each of the touch units is 0.3pF to 1.1pF.
	However, Geaghan discloses (see e.g. Figure 10b and paragraph [0102]):
wherein a capacitance between the first electrode and the second electrode of each of the touch units is 0.75pF, which falls within applicant’s claimed range.  It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Given the teachings of Geaghan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hashida with wherein a capacitance between the first electrode and the second electrode of each of the touch units is 0.3pF to 1.1pF.
Doing so would provide a minimized parasitic capacitance which allows for an easier measurement of capacitance due to a touching motion on the display panel.
In regard to claim 11, Hashida discloses a touch panel, comprising (see e.g. Figures 1 and 7): 
a liquid crystal panel 20, comprising: 
a first substrate 22 and a second substrate 26; 
an active array 23, disposed between the first substrate 22 and the second substrate 26; and 
a liquid crystal layer 24, disposed between the first substrate 22 and the second substrate 26; 
a first polarizer 21, disposed on the first substrate 22; 
a touch device 31, comprising a plurality of touch units, and disposed on the second substrate 26, wherein a width of each of the touch units in a first extending direction is X, a width of each of the touch units in a second extending direction is Y, an and each of the touch units comprises: 
a first electrode 41, extending along the first extending direction, and comprising two of first touch electrodes electrically connected to each other, 
a second electrode 51, extending along the second extending direction, and 2Customer No.: 31561Docket No.: 091868-US-PAApplication No.: 16/729,510comprising two of second touch electrodes electrically connected to each other, 
wherein the two of the second touch electrodes and the two of the first touch electrodes have four overlapping points (see e.g. Figures 1 and 7),
a second polarizer 27, disposed on the touch units (i.e. on the bottom in Figure 1).
Hashida fails to disclose
wherein a capacitance between the first electrode and the second electrode is 0.3pF to 1.1pF.
(see e.g. Figure 10b and paragraph [0102]):
wherein a capacitance between the first electrode and the second electrode of each of the touch units is 0.75pF, which falls within applicant’s claimed range.  It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Given the teachings of Geaghan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hashida with wherein a capacitance between the first electrode and the second electrode is 0.3pF to 1.1pF.
Doing so would provide a minimized parasitic capacitance which allows for an easier measurement of capacitance due to a touching motion on the display panel.
In regard to claim 12, Hashida, discloses the limitations as applied to claim 11 above, and 
an area of each of the touch units perpendicularly projected on the second substrate is A and each of the touch units (see e.g. Figures 1 and 7).
Hashida, in view of Geaghan, fails to disclose
wherein an area of the first electrode perpendicularly projected on the second substrate is approximately 0.07A to 0.25A; and
wherein an area of the second electrode perpendicularly projected on the second substrate is approximately 0.07A to 0.25A.
However, one of ordinary skill in the art would recognize utilizing wherein an area of the first electrode perpendicularly projected on the second substrate is approximately 0.07A to 0.25A; and wherein an area of the second electrode perpendicularly projected on the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hashida, in view of Geaghan, with wherein an area of the first electrode perpendicularly projected on the second substrate is approximately 0.07A to 0.25A; and wherein an area of the second electrode perpendicularly projected on the second substrate is approximately 0.07A to 0.25A.
Doing so would allow a reduced area of the substrate being occupied by the touch electrodes, which allows for a reduced parasitic capacity.
In regard to claim 14, Hashida, in view of Geaghan, discloses the limitations as applied to claim 11 above, but fails to disclose
wherein each of the first touch electrodes has a first deviation amount in the second extending direction, the first deviation amount is greater than 0 and less than 0.2Y, each of the second touch electrodes has a second deviation amount in the first extending direction, and the second deviation amount is greater than 0 and less than 0.2X.
However, one of ordinary skill in the art would recognize utilizing wherein each of the first touch electrodes has a first deviation amount in the second extending direction, the first deviation amount is greater than 0 and less than 0.2Y, each of the second touch electrodes has a second deviation amount in the first extending direction, and the second deviation amount is greater than 0 and less than 0.2X, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

Such an optimization would allow for overlap with pixel regions without creating interference fringes.
In regard to claim 15, Hashida, in view of Geaghan, discloses the limitations as applied to claim 11 above, but fails to disclose
wherein on each of the first touch electrodes, a distance between adjacent two of the overlapping points is 0.4X to 0.6X.
However, one of ordinary skill in the art would recognize utilizing wherein on each of the first touch electrodes, a distance between adjacent two of the overlapping points is 0.4X to 0.6X, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hashida, in view of Geaghan, with wherein on each of the first touch electrodes, a distance between adjacent two of the overlapping points is 0.4X to 0.6X.
Doing so would provide a mesh structure of the touch electrodes that allows for a sensitive detection of a touch action on the panel.
In regard to claim 16, Hashida, in view of Geaghan, discloses the limitations as applied to claim 11 above, but fails to disclose
wherein on each of the second touch electrodes, a distance between adjacent two of the overlapping points is 0.4Y 3Customer No.: 31561 Docket No.: 091868-US-PAApplication No.: 16/729,510 to 0.6Y.
However, one of ordinary skill in the art would recognize utilizing wherein on each of the second touch electrodes, a distance between adjacent two of the overlapping points is 0.4Y3Customer No.: 31561 Docket No.: 091868-US-PAApplication No.: 16/729,510to 0.6Y, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hashida, in view of Geaghan, with wherein on each of the second touch electrodes, a distance between adjacent two of the overlapping points is 0.4Y 3Customer No.: 31561Docket No.: 091868-US-PAApplication No.: 16/729,510to 0.6Y.
Doing so would provide a mesh structure of the touch electrodes that allows for a sensitive detection of a touch action on the panel.
In regard to claim to claim 17, Hashida, in view of Geaghan, discloses the limitations as applied to claim 11 above, but fails to disclose
wherein X is 3mm to 6mm, and Y is 3mm to 6mm.
However, one of ordinary skill in the art would recognize utilizing wherein X is 3mm to 6mm, and Y is 3mm to 6mm, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

Doing so would provide a mesh structure of the touch electrodes that allows for a sensitive detection of a touch action on the panel.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashida (WO 2014/115831) in view of Tanaka et al. (US 2018/0059827 A1).
In regard to claim 8, Hashida discloses the limitations as applied to claim 1 above, but fails to disclose
wherein each of the touch units further comprises: a dummy electrode, separated from the first electrode and the second electrode, wherein a capacitance between the first electrode and the second electrode is 0.3pF to 1.lpF, a capacitance on the first electrode is 0.8pF to 2pF, and a capacitance on the second electrode is 0.8pF to 2pF.
However, Tanaka et al. discloses (see e.g. Figure 2):
wherein each of the touch units further comprises: a dummy electrode 33, separated from the first electrode 21 and the second electrode 31.
Further, one of ordinary skill in the art at the time of the invention would recognize utilizing wherein a capacitance between the first electrode and the second electrode is 0.3pF to 1.lpF, a capacitance on the first electrode is 0.8pF to 2pF, and a capacitance on the second electrode is 0.8pF to 2pF, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.

Doing so would provide a minimized background capacitance which allows more accurate detection of a touch action on the display device.
In regard to claim 9, Hashida, in view of Tanaka et al., discloses the limitations as applied to claim 8 above, but fails to disclose 
wherein in each of the touch units, an area of the dummy electrode perpendicularly projected on the second substrate is approximately 0.5A to 0.86A.
However, one of ordinary skill in the art would recognize utilizing wherein in each of the touch units, an area of the dummy electrode perpendicularly projected on the second substrate is approximately 0.5A to 0.86A, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hashida, in view of Tanaka et al., with wherein in each of the touch units, an area of the dummy electrode perpendicularly projected on the second substrate is approximately 0.5A to 0.86A.
Doing so would provide an optimized area of the dummy electrode to reduce a parasitic capacitance.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hashida (WO 2014/115831) in view of Kume et al. (CN 11253893 A, of which an English translation is attached).
In regard to claim 10, Hashida discloses the limitations as applied to claim 1 above, but fails to disclose
a hardened layer, disposed on the second polarizer, and a thickness of the hardened layer is 80pm to 120pm.
	However, Kume et al. discloses
a hardened layer, disposed on the second polarizer, and a thickness of the hardened layer is 10 µm to 120µm (see e.g. page 11, where an arrow indicates the relevant paragraph).
Given the teachings of Kume et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hashida with a hardened layer, disposed on the second polarizer, and a thickness of the hardened layer is 80pm to 120pm.
	Doing so would provide a layer that provides protection to the polarizer film.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashida (WO 2014/115831) in view of Geaghan (US 2010/0028811 A1) and further in view of Tanaka et al. (US 2018/0059827 A1).
In regard to claim 18, Hashida, in view of Geaghan, discloses the limitations as applied to claim 11 above, but fails to disclose
wherein each of the touch units further comprises: a dummy electrode, separated from the first electrode and the second electrode, wherein a capacitance between the first electrode and the 
However, Tanaka et al. discloses (see e.g. Figure 2):
wherein each of the touch units further comprises: a dummy electrode 33, separated from the first electrode 21 and the second electrode 31.
Further, one of ordinary skill in the art at the time of the invention would recognize utilizing wherein a capacitance between the first electrode and the second electrode is 0.3pF to 1.lpF, a capacitance on the first electrode is 0.8pF to 2pF, and a capacitance on the second electrode is 0.8pF to 2pF, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
Given the teachings of Tanaka et al., it would have been obvious to one of ordinary skill in the art to modify the display device of Hashida, in view of Geaghan, with wherein each of the touch units further comprises: a dummy electrode, separated from the first electrode and the second electrode, wherein a capacitance between the first electrode and the second electrode is 0.3pF to 1.lpF, a capacitance on the first electrode is 0.8pF to 2pF, and a capacitance on the second electrode is 0.8pF to 2pF.
Doing so would provide a minimized background capacitance which allows more accurate detection of a touch action on the display device.
In regard to claim 19, Hashida, in view of Geaghan and Tanaka et al., discloses the limitations as applied to claim 18 above, but fails to disclose 
wherein in each of the touch units, an area of the dummy electrode perpendicularly projected on the second substrate is approximately 0.5A to 0.86A.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Hashida, in view of Geaghan and Tanaka et al., with wherein in each of the touch units, an area of the dummy electrode perpendicularly projected on the second substrate is approximately 0.5A to 0.86A.
Doing so would provide an optimized area of the dummy electrode to reduce a parasitic capacitance.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hashida (WO 2014/115831) in view of Geaghan (US 2010/0028811 A1) and further in view of Kume et al. (CN 11253893 A).
In regard to claim 20, Hashida, in view of Geaghan, discloses the limitations as applied to claim 11 above, but fails to disclose
a hardened layer, disposed on the second polarizer, and a thickness of the hardened layer is 80pm to 120pm.
	However, Kume et al. discloses
a hardened layer, disposed on the second polarizer, and a thickness of the hardened layer is 10 µm to 120µm (see e.g. page 11, where an arrow indicates the relevant paragraph).

	Doing so would provide a layer that provides protection to the polarizer film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Jessica M. Merlin
February 26, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871